Citation Nr: 1137316	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-18 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residual scar, postoperative ganglion cyst of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) on appeal from a March 2006 rating determination by the above Regional Office (RO).  This case was previously before the Board in August 2010 and Remanded for additional development and readjudication.  


FINDING OF FACT

The Veteran's right wrist scar is tender to palpation, but does not exceed an area of 12 square inches (or 77 square centimeters) and does not cause any impairment of wrist function.  There is no evidence of orthopedic, neurological or muscular involvement.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residual scar, postoperative ganglion cyst of the right wrist are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, in a letter dated in October 2005, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  This letter pre-dated the RO's March 2006 rating decision, which denied an increased rating for the Veteran's right wrist scar.  

However, recently, the United States Court of Appeals for Veterans Claims (Court) concluded that, for an increased rating claim, VCAA notice should include notice that evidence of increased severity of the disorder or of greater interference with work or activities of daily life is required to support a claim for increased evaluation; that it include at least general notice of more particularized bases of granting increased evaluations where, as here, particular criteria beyond mere increase in severity may be required for assignment of a higher disability rating; that it include notice that a particular rating will be assigned by applying diagnostic codes; and that it include notice, in the form of examples, of the kinds of evidence required to support the increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Here, the Veteran was not provided this more detailed notice in the aforementioned letter, and it did not explain how disability ratings and effective dates are assigned.  However, he is found to have actual knowledge as to both of these points.  He was advised of his opportunities to submit additional evidence and was informed that, at a minimum, he needed to submit evidence showing that his service-connected disability had increased in severity.  Throughout this appeal, he has discussed his right scar symptoms, with particular emphasis on the impact that it has had on his ability to perform his daily activities, including his employment.  Such assertions are found to demonstrate an understanding of the need to provide evidence regarding the impact of his service-connected right wrist scar on his everyday life.  Therefore, to the extent that notice in this case does not entirely conform with Vazques-Flores, this is not found to prejudice the Veteran here.  The purposes of the notice requirements have not been frustrated, and any error in failing to provide additional notice has not affected the essential fairness of the adjudication process because the Veteran had actual knowledge of what information and evidence is needed to establish his claim.  

Moreover, neither the Veteran nor his representative has demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Furthermore, the Board finds VA has satisfied its duty to assist the Veteran in the development of his claim.  His pertinent post-service treatment reports are of record, and the RO obtained VA examinations February 2006 and October 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that collectively the VA examinations conducted in the present appeal provide sufficient detail to rate the Veteran's service-connected right wrist scar and include a thorough discussion of the effect of his symptoms on his functioning.  

Thus, VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  

Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran contends that his service-connected right wrist scar is more disabling than its current disability rating reflects.  His primary complaints are of increasing pain, weakness, numbness, and lack of coordination.  See July 2005 claim.  In his May 2007 substantive appeal, the Veteran requested a rating, by analogy, under DC 5307 or DC 5308 to reflect the actual loss of function due to muscle impairment in the hand and wrist.  After considering these contentions, however, the Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.  

The Veteran's service-connected right wrist scar is currently rated as 10 percent disabling under DC 7804.  

The Board notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under DCs 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran filed his claim for an increased disability rating in July 2005, and the March 2006 rating decision currently on appeal denied that claim.  These actions occurred prior to the amendment to the rating criteria, and the Veteran and his representative have not requested a review under the new criteria.  As such, the Veteran's pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008.

According to that prior rating criteria, and specifically under DC 7804, superficial scars, painful on examination, warrant only a maximum 10 percent disability rating.  38 C.F.R. § 4.118.  Therefore, in order to consider the Veteran for an increased rating, other diagnostic codes must be considered.  

In connection with his current claim for increase are VA outpatient treatment records which show that, in February 2005 and January 2006, he was evaluated for a possible ganglion cyst of the posterior aspect of his right hand.  

In February 2006, the Veteran underwent VA examination.  At that time, his history of removal of a ganglion cyst of the right hand was noted.  His current complaints were of aching and pain in the right hand since December 2003.  He also asserted that his right hand "goes out" and complained of itching of the scar of his right hand.  The scar was located on the dorsum of his right hand proximal to the right wrist and measures 2.5 x 0.4 centimeters in diameter.  The scar was minimally tender to palpation.  The texture of the skin was shiny, but there was no elevation or depression of the surface contour of the skin on palpation.  The scar was superficial and not deep, meaning there was no underlying soft tissue loss or damage.  There was also no adherence to underlying tissues.  The scar was stable, meaning there was no frequent loss of covering of the skin over the scar, such as ulceration, or breakdown of the skin.  There was no evidence of inflammation, edema, or keloid formation.  However the skin color, as compared to normal areas of the skin, was hyperpigmented.  There was no limitation of function or other limitation of motion caused directly from the scar.  

Examination of the right wrist itself revealed a subcutaneous tender mass that measured about .75 x .75 centimeters and was exquisitely tender to palpation.  Radial pulses were palpable at 2/4 and equal for both upper extremities.  Capillary refill was normal and less than 5 seconds and the hands were warm to the touch.  There was no erythema or warmth noted.  Range of motion for the right hand was completely within normal limits, but with pain.  The Veteran had no difficulty with clenching his fist.  Monofilament, sharp-dull distinction, vibratory sense, and light touch sensation were all intact.  Radial deep tendon reflexes and brachial reflexes were 1-2/4 and equal for both upper extremities. Muscle strength was diminished secondary to pain, but grip strength was fair.  The Veteran was right hand dominant.  

The clinical impression was residual of ganglion cyst excision for the dorsum of the right hand and a probable ganglion cyst of the right wrist.  The examiner opined that the Veteran's present complaints of right wrist pain that began in December 2003 were more likely than not related to the probable ganglion of the posterior aspect of the right wrist.  He noted that the current symptoms occurred 20+ years after his surgery for the ganglion of the dorsum of the right hand.  He then explained that the original ganglion was on the dorsum of the right hand, which was distal to the present ganglion cyst of the right wrist.  The examiner then concluded that the Veteran's present complaints of pain, weakness, and numbness were not related to his previous ganglion excision of the dorsum of the right hand.  

During a subsequent VA examination in October 2010, the Veteran's complaints of a tender scar remain unchanged.  The scar itself was located on the dorsal aspect for the right wrist and measured 2.5 cm x 3 mm at its widest point.  It was tender to palpation, but the Veteran denied any pruritic sensation.  There was no skin breakdown and the scar was described as superficial and not deep.  There was no limitation of range of motion caused by the scar and no evidence of inflammation, edema, or keloid formation.  The scar was not adherent to underlying soft tissue and its surface contour was flat.  The skin texture was slightly irregular, abnormal, shiny and hypopigmented in coloration compared to normal areas of the skin.  There were no areas of induration or inflexibility and no underlying soft tissue loss.  The scar did not involve the head, face or any set of paired features.  The percentage of exposed areas of the head, face and neck was 0 percent with less than one percent of the entire body affected.  X-rays of the right wrist were normal.  The clinical impression was postoperative dorsal ganglion cyst of the right wrist with residual scar formation.  

Further review of the claims file shows that the Veteran is not currently undergoing treatment for the residual right wrist scar, nor has he contended otherwise.  

Applying these facts to the criteria set forth above, the Board finds that the criteria for a higher disability rating have not been met.  As noted previously, the Veteran is currently assigned a 10 percent evaluation, the maximum schedular rating under DC 7804.  Accordingly, he cannot obtain an increased rating under this diagnostic code.  However, there is no other diagnostic code pertaining to scars which could provide a higher disability rating.  There are no clinical findings which indicate that the Veteran's scar is located on the head, face or neck.  There is no evidence of deep scars or scars that cause limited motion or scars covering an area of 12 square inches or cause limitation of function.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118 DC 7800, 7801, 7805.  Consideration of the criteria under DCs 7802 and 7803 is also not warranted, as the highest evaluation allowed under these diagnostic criteria is 10 percent evaluation.  See 38 C.F.R. § 4.118.  Without any medical evidence of greater impairment, the claim must be denied.  

In reaching this decision, the Board has also considered whether separate ratings are warranted for all residuals of the Veteran's right wrist scar, to include muscle, nerve, and orthopedic impairment.  Such is permitted as long as the rules of pyramiding are not violated.  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided.  38 C.F.R. § 4.14.  A veteran, however, may be entitled to separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The rationale behind this "rule against pyramiding" is that a claimant should not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

The Veteran has not been assigned separate compensable ratings for muscular, neurological, or orthopedic impairment, and the record does not reflect that he satisfies the criteria for such ratings.  In this case, the recent VA examinations do not confirm any impairment consistent with muscle damage so as to warrant assignment of a compensable disability rating under DC 5307 or DC 5308.  Neither examiner reported evidence of significant loss of muscle strength, and the Veteran's grip strength was described as fair.  Therefore the diagnostic codes under 38 C.F.R. § 4.73 are not for application.

Similarly, the diagnostic codes under 38 C.F.R. §§ 4.124a, and 4.71a, are not for application.  The examination reports of record reveal the Veteran had good sensation and normal reflexes with no evidence of neurological loss at all in the right wrist.  In addition, the February 2006 VA examiner identified a ganglion cyst of the posterior aspect of the right wrist as the source of the Veteran's current right wrist symptoms and not the previous in-service ganglion cyst, which involved the dorsal aspect of the Veteran's right hand.  In other words, the causative clinical reasons for the Veteran's current right wrist complaints are unrelated to his service-connected right wrist scar.

Given the absence of findings requisite for a compensable rating under the rating codes for muscle impairment, neurological impairment, or orthopedic impairment, the Board finds that a separate compensable disability ratings are not appropriate here.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected right wrist scar with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there is at least one higher schedular rating available for the right wrist scar, but the required manifestations have not been shown in this case.  The evidence does not establish that the right wrist scar causes marked interference with employment (i.e., beyond that contemplated in the assigned evaluations).  Moreover, there is no evidence that this service-connected disability has required hospitalization at any pertinent time during his appeal, and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Therefore, the Board finds that there is no evidence to show that the application of the regular rating schedule is impractical.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected right wrist scar, nor has he so contended.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed any further.  

The Board has also considered the Veteran's contentions including complaints made during both VA examinations.  It is not the Board's intent, in its discussion of the merits of this case, to in any way trivialize the severity of the Veteran's complaints concerning his right wrist scar or the sincerity of his beliefs concerning the gravity of his symptoms.  But inasmuch as he is not competent to identify a specific level of disability as determined by the appropriate diagnostic codes, there is no means to increase the rating based on the medical evidence currently of record, especially because none of the other codes of the rating schedule provide a basis for the application of a higher rating.  

The current level of disability shown is encompassed by the rating currently assigned and with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted.  See Hart, supra.  Accordingly, a preponderance of the evidence is against the Veteran's increased rating claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A disability rating in excess of 10 percent for residual scar, postoperative ganglion cyst of the right wrist, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


